Exhibit EMPLOYMENT AGREEMENT OF JAMES RUDIS THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of February18, 2010 between Overhill Farms, Inc., having its principal place of business at 2727 East Vernon Avenue, Vernon, California 90058 (the “Company”), and James Rudis, an individual residing in New York (the “Executive”). The Company and the Executive (collectively referred to herein as the “Parties”) enter this Agreement on the basis of the following facts, understandings and intentions: A.The Company is engaged in the manufacture of custom prepared frozen food products for branded retail, private label, foodservice and airline customers; B.The Company is willing to continue Executive’s employment and Executive desires to continue his employment with the Company, based upon the terms and conditions set forth in this Agreement; C.In the course of the employment contemplated under this Agreement, it will be necessary for Executive to acquire knowledge of certain trade secrets and other confidential and proprietary information regarding the Company; and D.The Company and Executive acknowledge and agree that the execution of this Agreement is necessary to memorialize the terms and conditions of their employment relationship as well as safeguard against the unauthorized disclosure or use of the Company’s confidential information and to otherwise preserve the goodwill and ongoing business value of the Company. NOW, THEREFORE, in consideration of the mutual covenants contained herein, the Company and the Executive agree as follows: 1.
